FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is final.

This office action is in responsive to communication(s): 
Amendment filed on 6/14/2022.
Application filed on 5/12/2021 with effective filing date of 2/1/2017 based on parent application 17/302809 now US Patent No. 11042262.

The status of the claims is summarized as below:
Claims 2-21 are pending. 
Claims 2, 9, and 16 are independent claims.
In the amendment, claims 2, 9, 16 have been amended.
The double patenting rejections to claims 2-11, 13, 16-17 and 19 over US Patent 11042262 are respectfully withdrawn in light of the terminal disclaimer filed on 6/14/2022.

Response to Arguments

		The examiner acknowledges the amendment made to claims 2, 9, 16 in the amendment filed on 6/14/2022.
	The double patenting rejections to claims 2-11, 13, 16-17 and 19 over US Patent 11042262 are respectfully withdrawn in light of the terminal disclaimer filed on 6/14/2022.

	Applicant’s arguments filed 6/14/2022 have been fully considered but they are directed to newly amended language which is now rejected in light of Yokozawa.

Information Disclosure Statement
	The information disclosure statement(s) filed on 6/14/2022 comply/complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has/have been placed in the application file. The information referred to therein has/have been considered as to the merits.

Specification
	Applicant is reminded to update any data (serial number, patent number, etc…) concerning co-pending or related applications listed in the specification - e.g. 15/422221 have already been patented as US Pat 11042262.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6-7, 9, 13-14, 16 and 19-20 are rejected under 35 U.S.C. 103 as being as being unpatentable over Schafer et al. (US Pub 20140184922, hereinafter Schafer, from IDS), in view of Yokozawa (US Pub 20080252509, hereinafter Yokozawa).
	
Per claim 2, Schafer teaches:
A method comprising: ([0007-0008] an entertainment system for presenting content from media service provider where a remote control is used to identify a user based on acceleration data during user manipulation of the remote control); 
	accessing, by one or more processors, sequential movement data that indicates movements of a remote device … ; ([0017-0019] Fig. 1A shows movement data collected from accelerometer of a remote control is collected during the time the user picks up and holds the control to be associated with the user; [0020-0023, 0035] Fig. 1B shows at step 154, the stored user acceleration data is accessed to compare with the detected acceleration data to identify the user, where the stored user specific operating characteristics can be from user input including volume changes, channel changes, etc.);
	selecting, by the one or more processors and based on the sequential movement data, a sequential movement profile among a set of sequential movement profiles that each indicate a different corresponding user; ([0018, 0022-0025] usage pattern of the remote control based on the accelerometer is captured and compared against existing profiles to identify the user and load user specific contents as shown in steps 152-156 in Fig. 1B);
	determining, by the one or more processors and based on the selected sequential movement profile, a set of media to be omitted from a menu presented by a media device; and ([0025] user specific contents are loaded which may be based on parental control if the user is a child to exclude channels with mature contents);
	causing, by the one or more processors, the menu presented by the media device to omit the set of media determined based on the sequential movement profile selected  … . ([0025] user specific contents are loaded which are based on both user preference such as favorite channels and parental control, where channels with mature contents are excluded from being displayed if the user is a child).

		Although Schafer teaches recording and using tremor data while the user is holding the remote control to identify user, Schafer does not explicitly teach using movement data of the remote control resultant from selection of media to identify user; Yokozawa teaches:
	accessing, by one or more processors, sequential movement data that indicates movements of a remote device resultant from selection of one or more media via the remote device; ([0035, 0133, 0136, 0144-0145]: remote controller can learn from the movement history data generated from performing various operations shown in Fig. 11 including changing channel, etc., to identify two or more users individually, where movement data are generated from gyroscope or GPS sensors);
	…
	… movement profile selected based on the sequential movement data that indicates the movements of the remote device resultant from the selection of the one or more media via the remote device. ([0035, 0073, 0136, 0144-0145]: remote controller can learn from the movement history data to identify two or more users where the movements were captured while the user is holding the remote controller and making selections such as channel up);
	Yokozawa and Schafer are analogous art because Yokozawa also teaches identification of a user using motion data from remote control. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Yokozawa and Schafer before him/her, to modify the teachings of Schafer to include the teachings of Yokozawa so that history of movement data of the controller can be used to identify users. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide alternative gestures for users to make selection using the controller, enable identification of users by learning the movement history data of the remote controller, and further enable unique control for every user ([0159]). 

Per claim 6, Schafer further teaches:
The method of claim 2, wherein: 
	the accessed sequential movement data includes a first sequence of accelerometer data that indicates sequential accelerations experienced by the remote device during the selection of the one or more media; ([0018] various acceleration patterns are stored on the system such as phase relations between various axis);
	the sequential movement profile includes a second sequence of accelerometer data; and ([0023-0024] the detected acceleration is compared with stored user acceleration in step 154 of the flow chart shown in Fig. 1B);
	the selecting of the sequential movement profile is based on a comparison of the first and second sequences of accelerometer data. ([0023-0024] at step 156 of Fig. 1B, a use profile is selected based on the comparison of the detected and stored acceleration data).

Per claim 7, Schafer further teaches:
The method of claim 2, wherein: 
	the accessed sequential movement data includes a first sequence of accelerometer data that indicates sequential orientations at which the remote device was held during the selection of the one or more media; ([0018-0019, 0035, 0038] accelerometer is configured to detect movement in each of the three axes, including phase relations between various axes; acceleration data during media channel selections are compared against stored user acceleration data at step 153 of Fig. 1B);
	the sequential movement profile includes a second sequence of accelerometer data; and ([0023-0024] the detected acceleration is compared with stored user acceleration in step 154 of the flow chart shown in Fig. 1B);
	the selecting of the sequential movement profile is based on a comparison of the first and second sequences of accelerometer data. ([0023-0024] at step 156 of Fig. 1B, a use profile is selected based on the comparison of the detected and stored acceleration data).

Per claim 9, claim 9 is a medium (Schafer [0027] medium with instructions to implement the operations) claim that contains limitations that are substantially the same as claim 2, and is likewise rejected.

Per claim(s) 13-14, claims 13-14 contain limitations that are substantially the same as claims 6-7 respectively, and are likewise rejected.

Per claim 16, claim 16 is a system claim with processer (Schafer [0035-0036] Fig. 2 control logic 220 and 240, processor 228) and memory (Schafer [0027] Fig. 2 medium storing instructions) that contains limitations that are substantially the same as claim 2, and is likewise rejected.

Per claim(s) 19-20, claims 19-20 contain limitations that are substantially the same as claims 6-7 respectively, and are likewise rejected.

Claim(s) 3 and 10 are rejected under 35 U.S.C. 103 as being as being unpatentable over Schafer et al. (US Pub 20140184922, hereinafter Schafer, from IDS), in view of Yokozawa, and Asnis (US Pub 20170169207, hereinafter Asnis).

Per claim 3, Schafer further teaches:
The method of claim 2, wherein: 
	the remote device includes a remote controller of the media device, and ([0008] the entertainment system includes a remote control to detect acceleration data);

	Although Schafer teaches user accelerator to gather and compare movement data of remote control to identify users and load user specific contents, Schafer-Yokozawa do not explicitly teach that the movement data are intentional movement made by the user; Asnis teaches:
	the sequential movement data indicates intentional movements of the remote device during intentional selection of the one or more media via the remote controller of the media device. ([0028-0029, 0050] remote control motion data while the user operates the remote control is collected, and particular function such as channel up/down may be used to identify a user based on the detected motion).
	Asnis and Schafer-Yokozawa are analogous art because Asnis also teaches identification of a user using motion data from remote control. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Asnis and Schafer-Yokozawa before him/her, to modify the teachings of Schafer-Yokozawa to include the teachings of Asnis so that a particular motion can be used to identify a user. One would be motivated to make the combination, with a reasonable expectation of success, because it would enable user identification based on a specific action performed on remote controller which is faster than password based user authentication (Asnis [0050]).

Per claim(s) 10, claim 10 contains limitations that are substantially the same as claim 3, and is likewise rejected.

Claim(s) 4-5, 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being as being unpatentable over Schafer et al. (US Pub 20140184922, hereinafter Schafer, from IDS), in view of Yokozawa, and Cerrato (US Pat 7092926, hereinafter Cerrato, from IDS).

Per claim 4, Schafer-Yokozawa do not explicitly teach a first activation frequency at which a control element during selection of the one or more media; Cerrato teaches:
The method of claim 2, further comprising: 
	accessing a first activation frequency at which a control element of the remote device was activated during a sequence of activations of the control element during the selection of the one or more media; and wherein: (col 9 line 1-12, col 7 line 6-40: the usage pattern of the frequency of using a particular control buttons such as mute, or the frequency of adjustment such as volume button on a remote control can be used to identify a user);
	the sequential movement profile includes a second activation frequency for the control element; and 
	the selecting of the sequential movement profile is based on a comparison of the first and second activation frequencies for the control element. (col 9 line 1-12, col 7 line 6-40: the newly generated clickstream can be compared with existing clickstream profile on the fly to identify the current user).
		Cerrato and Schafer-Yokozawa are analogous art because they both teaching using remote control manipulation data to identify users. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Cerrato and Schafer-Yokozawa before him/her, to modify the teachings of Schafer-Yokozawa to include the teachings of Cerrato so that different usage pattern such as channel keystroke patterns during selection of content can also be used as a way to identify users. One would be motivated to make the combination, with a reasonable expectation of success, because it would more accurately identify a user with combination of usage patterns, and enable continued learning of user behaviors and profiling, additional enable dynamic management of user profiles to automatically add/remove users according to usage pattern (Cerrato col 9 line 15-32).

Per claim 5, Schafer-Yokozawa do not explicitly teach a first activation frequency at which a control element during selection of the one or more media; Cerrato teaches:
The method of claim 2, further comprising: 
	accessing a first activation pattern according to which control elements of the remote device were activated during the selection of the one or more media; and wherein: (col 9 line 1-12, col 7 line 6-40: the usage pattern of multi-digit channel selections on a remote control can be used to identify a user);
	the sequential movement profile includes a second activation pattern for the control elements; and (col 9 line 1-12, col 7 line 6-40: the newly generated clickstream can be compared with existing clickstream profile on the fly to identify the current user);
	the selecting of the sequential movement profile is based on a comparison of the first and second activation patterns for the control elements. (col 9 line 1-12, col 7 line 6-40: the newly generated clickstream can be compared with existing clickstream profile on the fly to identify the current user).
		Cerrato and Schafer-Yokozawa are analogous art because they both teaching using remote control manipulation data to identify users. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Cerrato and Schafer-Yokozawa before him/her, to modify the teachings of Schafer-Yokozawa to include the teachings of Cerrato so that different usage pattern such as channel keystroke patterns during selection of content can also be used as a way to identify users. One would be motivated to make the combination, with a reasonable expectation of success, because it would more accurately identify a user with combination of usage patterns, and enable continued learning of user behaviors and profiling, additional enable dynamic management of user profiles to automatically add/remove users according to usage pattern (Cerrato col 9 line 15-32).

Per claim(s) 11-12, claims 11-12 contain limitations that are substantially the same as claims 4-5 respectively, and are likewise rejected.

Per claim(s) 17-18, claims 17-18 contain limitations that are substantially the same as claims 4-5 respectively, and are likewise rejected.

Claim(s) 8, 15 and 21 are rejected under 35 U.S.C. 103 as being as being unpatentable over Schafer et al. (US Pub 20140184922, hereinafter Schafer, cited in IDS dated 5/25/2018), in view of Yokozawa, and Robinson et al. (US Pub 20160182950, hereinafter Robinson, from IDS).

Per claim 8, Schafer-Yokozawa do not explicitly teach using device identifier within a threshold range of the media device to identify a user; Robinson teaches:
The method of claim 2, further comprising: 
	detecting that a user device is within a threshold range of the media device, the user device corresponding to the sequential movement profile; ([0035] device identified within a short range wireless network can be used to identify a user); and wherein: 
	the selecting of the sequential movement profile is based on the detecting of the user device within the threshold range of the media device.([0035] device identified within a short range wireless network can be used to identify a user).
		Robinson and Schafer-Yokozawa are analogous art because Robinson also teaches identification of a user using user characteristic data from sensors. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Robinson and Schafer-Yokozawa before him/her, to modify the teachings of Schafer-Yokozawa to include the teachings of Robinson so that device identifier detected in a network can be used to identify a user. One would be motivated to make the combination, with a reasonable expectation of success, because it would help to increase the confidence of user identification by additionally utilizing the device identifier detected within the network of the media device ([0035]).

Per claim(s) 15 and 21, claims 15 and 21 contain limitations that are substantially the same as claim 8, and are likewise rejected.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
US Patent Application Publications
US 20100053458 A1
Anglin; Howard Neil et al.
Tuning control options selecting method for detecting remote control movements, involves determining whether secondary remote control device is allowed to access program channel
US 20120323521 A1
De Foras; Etienne et al.
System for recognizing gestures e.g. speech type gestures of human being to control e.g. electrical apparatus in home, has preprocessing module to enable preprocessing function of part of signals captured over time range


Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications form (Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHOEBE X PAN/Examiner, Art Unit 2176          

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176